Mr. Justice Waterman delivered the opinion of the Court. This was an action of replevin, resulting from the levy of a distress ^arrant upon the property afterward replevied. The issues were formed upon five pleas filed by appellee, viz: Non cepit, non detinet, not guilty, property in one Stickney, and property in Chicago Sewer Pipe & Coal Co. The verdict of the jury was: “We, the jury find the issues for the defendants.” This, appellant urges, was not responsive to the issues. The verdict was sufficient. As to the questions of fact, we find no sufficient reason for interfering with the conclusions of the jury or the judgment of the court. ' The judgment of the Circuit Court is affirmed.